Appellee, J.R. Allison, was indicated at the July, 1920, term of the circuit court of Jefferson county for the offense of murder in the first degree. The indictment was filed in court on September 24, 1920. The offense charged being prima facie not bailable, the accused petitioned the Honorable Romaine Boyd, judge of said court, for writ of habeas corpus, and the cause was tried and determined by him on October 2, 1920. From an order allowing petitioner bail in the sum of $10,000 the state appeals. For obvious reasons we shall refrain from a discussion of the testimony, which has been carefully considered. Having regard to the weight which should be accorded by the revising court to the judgment of the primary tribunal, when the same is presented for review on appeal (Ex parte Sloane, 95 Ala. 22, 11 So. 14; Ex parte McAnally,53 Ala. 495, 25 Am. Rep. 646; Ex parte Nettles, 58 Ala. 268), we are of the opinion, after a careful consideration of the entire record, that there was no error in the order made and entered, granting the petition and allowing the defendant bail, and the order appealed from is affirmed. Affirmed.